DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 9/10/2021.  These drawings are acceptable.

Notice of Allowance
Claims 1-5 & 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Marie (US Pub no. 2009/0127553 A1) in view of Cok (US Pub no. 2018/0261658 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: wherein the auxiliary structure and the active device structure each include a transistor device structure comprising cell region that is laterally surrounded by an edge termination region.
Claims 10,11, 13, & 14  are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Marie (US Pub no. 2009/0127553 A1) in view of Cok (US Pub no. 2018/0261658 A1),either singularly or in combination, does not disclose or suggest the combination of limitations of claim 10 including: wherein at least one of forming the one or more auxiliary structures and forming the active device structures comprises:  forming a body region of a second conductivity type that opposes a first conductivity type in a semiconductor layer of the first conductivity type forming a drift region; forming 
Claims 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Uehling (US Pub no. 2013/0299947 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 16 including: wherein the metallization layer has a thickness in the component positions that is at least 5 times greater than the thickness of the auxiliary contact pad.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813